PER CURIAM:
Maryland Casualty Company, as subrogee of Michael E. Heitz of Parkersburg, West Virginia, alleges that said Heitz, on December 31, 1974, was traveling in a westerly direction on State Route 50 near the town of Gormania, West Virginia, when the automobile he was driving struck some steel tie rods protruding from the road surface of a bridge near the intersection of Routes 50 and 560. The tie rod extended a foot above the road surface and caught the underside of the automobile causing damage in the amount of $234.88.
As the verity of the allegations'and the reasonableness of the amount of damages are stipulated by the parties, and the negligence so proven, we hereby award the claimant the sum of $134.88 which it paid, and $100.00 to Michael E. Heitz which was not paid by the claimant because the latter amount was deductible under the provisions of the insurance policy.
Award of $134.88 to Maryland Casualty Company.
Award of $100.00 to Michael E. Heitz.